Case 4:20-cr-00210-ALM-KPJ Document 48 Filed 07/02/21 Page 1 of 3 PageID #: 179




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 UNITED STATES OF AMERICA                     §
                                              §
 V.                                           §    Case No. 4:20-CR-210
                                              §    Judge Mazzant
 TOMMY RAY WILLIAMS (01) and                  §
 WHITNEY JANE LAW (02)                        §

      GOVERNMENT’S FIRST NOTICE OF INTENT TO OFFER CERTIFIED
       DOMESTIC RECORDS OF REGULARLY CONDUCTED ACTIVITY

        Pursuant to Federal Rules of Evidence 902(11) and 803(6), the United States hereby

 provides notice that it intends to or may offer the following records, certified pursuant to

 Fed. R. Evid. 902(11) and 803(6), as evidence at the trial of this case:

                           RECORDS SUBJECT TO NOTICE
      1. Records of America Plans and Permits, with records custodian declaration

      2. Records from First National Bank Texas related to account number
         XXXXX4547, in the name of “Whitney Law,” with records custodian
         declaration

      3. Records from First National Bank Texas related to account number
         XXXXX7900, in the name of “Whitney Law, DBA WJL Home Remodel,” with
         records custodian declaration

      4. Records from Bank of America, N.A., related to account number XXXXX7089,
         in the name of “Whitney Jane Law sole proprietor DBA WJL Home Remodel”
         with records custodian declaration

      5. Records of Beaty Funeral Home, with records custodian declaration

      6. Records of Chickasaw Casino a/k/a WinStar World Casino, with records custodian
         declaration


                                               1
Case 4:20-cr-00210-ALM-KPJ Document 48 Filed 07/02/21 Page 2 of 3 PageID #: 180




                        RECORDS SUBJECT TO NOTICE
     7. Records of DFW Cars, with records custodian declaration

     8. Records of High Creek Motors with records custodian declaration

     9. Records of Home Advisor with records custodian declaration

     10. Records of Horseshoe Bay Bossier Casino and Hotel, with records custodian
         declaration

     11. Records of Oath Holdings Inc., with records custodian declaration

     12. Records of PLS Check Cashers, with records custodian declaration

     13. Records of Square, Inc., with records custodian declaration

     14. Records of Townsquare Media, Inc. / Townsquare Interactive, LLC, with records
         custodian declaration


 To the Government’s knowledge, copies of the above records and records custodian

 declarations have been provided to Counsel for Defendants by copy or for review.

                                          Respectfully submitted,

                                          NICHOLAS J. GANJEI
                                          ACTING UNITED STATES ATTORNEY
                                          EASTERN DISTRICT OF TEXAS

                                                /s/ Thomas E. Gibson
                                          BY: THOMAS E. GIBSON
                                          Assistant United States Attorney
                                          Texas State Bar No. 07875450
                                          101 East Park Boulevard, Suite 500
                                          Plano, Texas 75074
                                          972-509-1201
                                          Fax: 972-509-1209
                                          Email: tom.gibson@usdoj.gov

                                          ATTORNEYS FOR THE UNITED STATES

                                             2
Case 4:20-cr-00210-ALM-KPJ Document 48 Filed 07/02/21 Page 3 of 3 PageID #: 181




                             CERTIFICATE OF SERVICE
       I hereby certify that on July 2, 2021, I electronically served a true and correct copy

 of this document on Defendants’ counsel of record by means of the Court’s CM-ECF

 system.

                                            /s/ Thomas E. Gibson
                                        Thomas E. Gibson




                                             3
